Deen, Presiding Judge.
This appeal was docketed with this court on June 26, 1989. No brief or enumeration of errors having been timely filed, on July 26, 1989, this court ordered the appellant to file such no later than July 31,1989. That order specifically stated that failure to comply with the order shall result in dismissal of the appeal. The appellant failed to make the requisite filing of a brief and enumeration of errors as ordered, and this appeal is hereby dismissed. Rules 14 (a) and 23 of the Rules of the Court of Appeals.

Appeal dismissed.


Birdsong and Benham, JJ., concur.